IN THE SUPREME COURT OF IOWA
                                No. 13–1271

                         Filed January 3, 2014


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Complainant,

vs.

DAVID L. STRAND,

      Respondent.



      On review of the report of the Grievance Commission of the

Supreme Court of Iowa.



      Grievance commission reports respondent committed ethical

violations   and   recommends    his   license   be   revoked.   LICENSE

REVOKED.



      Charles L. Harrington and Nicholas Trè Critelli III, Des Moines, for

complainant.



      David L. Strand, Decorah, pro se.
                                        2

ZAGER, Justice.

      The Iowa Supreme Court Attorney Disciplinary Board filed a

complaint against the respondent, David L. Strand, alleging he violated

the Iowa Rules of Professional Conduct and Iowa Court Rules. Although

Strand was served with the complaint, he did not respond or take part in

any proceedings.       A division of the Grievance Commission of the

Supreme Court of Iowa found Strand violated numerous provisions of the

rules of professional conduct and recommended we revoke his license.

We are required to review the report of the commission.              Iowa Ct. R.
35.11(1). Upon our de novo review, we find the Board established by a

convincing preponderance of the evidence Strand violated our rules of

professional conduct when he converted client funds.               Therefore, we

concur with the commission’s recommendation and revoke Strand’s

license to practice law.1

      I. Background Facts and Proceedings.

      Strand is an Iowa attorney admitted to practice in 1984. Until his

temporary suspension effective September 20, 2012, Strand practiced in

Decorah, Iowa. On March 20, 2013, the Board filed a complaint alleging

Strand violated twelve rules of professional conduct and two Iowa Court

Rules in his representation of the Estate of Shiloh Deal and his

representation of Darlyne Hackman.

      Strand’s representation of the Estate of Shiloh Deal began in

December 2007 when he agreed to represent the estate and Deal’s minor

daughter for wrongful death claims arising from an auto accident that

caused Deal’s death. In January 2008, Strand opened an estate for Deal


      1
        Strand is the subject of an “Order of Temporary Suspension” issued by this
Court on September 20, 2012, based on his failure to cooperate with an audit of his
trust account. The suspension has not been lifted.
                                    3

and was designated attorney for the estate. Deal’s father and aunt were

appointed coadministrators of the estate, and letters of appointment were

to issue after the posting by the coadministrators of a $2000 bond.

However, on March 3, 2009, the estate was administratively closed

because the bond had not been posted and letters of appointment had

not been issued.

      On or about July 20, 2009, in exchange for the settlement of the

claims of the estate and Deal’s minor daughter, Strand received two

checks for $50,000 each from the tortfeasor’s liability insurer. Strand
reached this settlement without receiving court approval. Also, while the

coadministrators signed releases to consummate the settlement, they

had no authority to do so as letters of appointment had never been

issued and the estate had been closed.       Strand did not inform the

coadministrators he had already received the settlement funds from the

liability insurer. Strand kept the $100,000 paid by the liability insurer

rather than disbursing it through the estate or for the benefit of Deal’s

minor daughter.

      On or about October 28, 2010, Strand received an additional

$100,000 from Deal’s underinsured carrier. Again Strand did not inform

the coadministrators that he had received the funds, nor did he receive

court approval for the settlement.      Strand also kept this $100,000

payment for himself rather than disbursing it through the estate or for

the benefit of Deal’s minor daughter.

      On March 14, 2012, Strand forwarded a check in the amount of

$71,000 to the coadministrators of the estate written on his client trust

account. The check bounced. When the check was presented a second
time, the check bounced a second time. Strand afterward wired $71,500

to the account of coadministrator Randall Deal.        Of the $200,000
                                          4

received by Strand from the insurance companies, Strand kept $128,500

for himself.    No accountings were ever provided to the court or to the

coadministrators.

       Randall Deal terminated Strand’s representation and hired another

attorney. Randall Deal and the new attorney requested numerous times

that Strand transfer his files to the new attorney.                 Strand never

transferred the files.

       After a complaint was filed with the Board regarding his handling

of this matter, Strand responded with a letter dated August 29, 2012. In
the letter, Strand made both a misrepresentation and an omission.

Strand represented that he had received an insurance settlement in the

“Winter of 2011.”         In fact, Strand had received the second $100,000

payment in October 2010. Strand omitted that he had received the first

$100,000 payment in July 2009.

       In April 2012, Strand represented Darlyne Hackman in the sale of

her real estate. Strand drafted the documents to complete the sale for

the price of $15,000. On April 11, 2012, the closing date, the buyer gave

Strand a check in the amount of $15,000, which Strand deposited into

his client trust account.        Hackman eventually hired a new attorney.

Despite repeated demands by Hackman and her new attorney, Strand

did not pay these funds to Hackman.              Finally, after Hackman filed a

disciplinary complaint against Strand, to which he did not respond,

Strand paid the funds to Hackman’s new attorney in February 2013.

       The Board alleged in connection with the above two matters that

Strand violated Iowa Rules of Professional Conduct 32:1.2(a) (allocating

authority between lawyer and client), 32:1.3 (requiring a lawyer to act
diligently and promptly), 32:1.4(a) (mandating a lawyer to communicate

with   his     or   her   client),   32:1.5(a)   (prohibiting   collection   of   an
                                      5

unreasonable fee), 32:1.5(c) (requiring a contingent fee agreement to be

in writing), 32:1.15(c) (permitting a lawyer to withdraw fees from a client

trust account only as fees are earned), 32:1.15(d) (requiring prompt

delivery to client of funds that the client is entitled to receive), 32:1.15(f)

(governing client trust accounts), 32:1.16(d) (requiring upon termination

of representation a lawyer to surrender the client’s papers and property),

32:8.1(b) (prohibiting a lawyer from knowingly failing to respond to a

lawful demand for information from a disciplinary authority), 32:8.4(b)

(prohibiting a lawyer from “commit[ting] a criminal act that reflects
adversely on the lawyer’s honesty, trustworthiness, or fitness as a lawyer

in other respects”), 32:8.4(c) (prohibiting a lawyer from “engag[ing] in

conduct involving dishonesty, fraud, deceit, or misrepresentation”), and

Iowa Court Rules 45.7(4) (requiring notice contemporaneous with

withdrawal of any advance fee) and 45.7(3) (permitting a lawyer to

withdraw fees from a client trust account only as fees are earned).

      The Board’s complaint was served on Strand on March 21, 2013,

but Strand filed no answer or response. On April 16, the Board filed a

motion urging the commission to deem the allegations in the Board’s

complaint admitted and to limit the disciplinary hearing solely to

deciding the appropriate sanction for Strand’s conduct. The commission

granted the motion. At the hearing, the Board offered numerous exhibits

into evidence. Strand did not attend the hearing, nor did anyone appear

on his behalf.

      The commission found that Strand committed all the rule

violations alleged by the Board. Among those violations, the commission

found Strand violated rule 32:1.15(d) by converting client funds.          The
commission found this violation to be the most serious, and it limited the

focus of its sanction recommendation to this rule violation.             Upon
                                   6

consideration of the gravity of converting client funds, the commission

recommended Strand’s license be revoked.

      II. Standard of Review.

      Our review of attorney discipline proceedings is de novo.     Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Khowassah, 837 N.W.2d 649, 652

(Iowa 2013).   The Board bears the burden of proving by a convincing

preponderance of the evidence the attorney’s misconduct. Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Weaver, 812 N.W.2d 4, 9 (Iowa 2012). The

convincing-preponderance-of-the-evidence burden requires a greater
showing than the burden imposed in a typical civil case, but it is less

demanding than proof beyond a reasonable doubt.       Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Marks, 831 N.W.2d 194, 197 (Iowa 2013). We

may impose a lesser or a greater sanction than the sanction

recommended by the commission if we find the Board has met its burden

and proven misconduct.      Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Cannon, 821 N.W.2d 873, 877 (Iowa 2012).         We note also that the

allegations in the Board’s complaint are deemed admitted when an

attorney does not answer a complaint filed by the Board. Iowa Ct. R.

36.7; Iowa Supreme Ct. Att’y Disciplinary Bd. v. Adams, 809 N.W.2d 543,

545 (Iowa 2012).

      III. Discussion.

      Based upon our de novo review of the record, the allegations

contained in the Board’s complaint, which are deemed admitted, and the

exhibits introduced during the hearing, there is convincing evidence in

the record to show that Strand converted client funds. After nearly one

year, after a disciplinary complaint was filed against him, and after his
license was suspended, Strand finally paid to Hackman the $15,000 due

her from the sale of her real estate. In the Deal case, it took more than
                                    7

two years and a disciplinary complaint before Strand finally paid $71,500

to the estate of $200,000 in settlement funds he had received.        The

record before us does not disclose what happened to the other $128,500

in settlement funds Strand received, but he did not disburse them

through the estate or for the benefit of Deal’s minor daughter. The Board

has shown that Strand took client funds to which he had no colorable

future claim. See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Stowe, 830
N.W.2d 737, 742–43 (Iowa 2013) (revoking the license of an attorney who

was convicted of a felony and converted client funds to which he had no
colorable future claim); Adams, 809 N.W.2d at 546 (revoking the license

of an attorney who took clients funds to which he had no colorable future

claim); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Earley, 774 N.W.2d
301, 309 (Iowa 2009) (“Unless the attorney ‘had a colorable future claim

to the funds or did not take the funds for [the lawyer’s] own use,’

revocation will be ordered.” (quoting Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Carroll, 721 N.W.2d 788, 792 (Iowa 2006))).

      “It is almost axiomatic that we will revoke the license of an

attorney who converts a client’s funds to his or her own use.”       Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Nelsen, 807 N.W.2d 259, 266 (Iowa

2011).   We revoke the licenses of attorneys who convert client funds

“because it ‘is the only way to impress on [the attorney] and others the

seriousness of these offenses.’ ”   Stowe, 830 N.W.2d at 742 (quoting

Comm. on Prof’l Ethics & Conduct v. Tullar, 466 N.W.2d 912, 913 (Iowa

1991)). This case is like many other conversion cases, and it requires the

same sanction.   See, e.g., id. at 741, 743 (revoking license of attorney

who stole and forged two checks from his client and housemate); Adams,
809 N.W.2d at 545–46 (revoking license of attorney who converted funds

of two clients); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Reilly, 708
                                     8
N.W.2d 82, 83, 85 (Iowa 2006) (revoking license of attorney who

converted client’s settlement funds); Iowa Supreme Ct. Bd. of Prof’l Ethics

& Conduct v. Bell, 650 N.W.2d 648, 650, 655 (Iowa 2002) (revoking

license of attorney for converting funds of nonprofit legal organization for

which he was the treasurer); Comm. on Prof’l Ethics & Conduct v. Ottesen,

525 N.W.2d 865, 866 (Iowa 1994) (“There is no place in our profession for

lawyers who convert funds entrusted to them.”).

      It is unnecessary to address the other ethical violations Strand

committed because there is sufficient evidence to prove Strand converted
client funds. See Stowe, 830 N.W.2d at 741; Adams, 809 N.W.2d at 546.

Based on the proven conversion of client funds, we revoke the license of

David L. Strand to practice law in this state.

      IV. Conclusion.

      The license of David L. Strand to practice law in this state is

revoked. We tax the costs of this proceeding to Strand in accordance

with Iowa Court Rule 35.27(1).

      LICENSE REVOKED.